 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TAYLOR WEBB, et al.,                               Case No. 1:19-cv-1716-DAD-EPG
12                       Plaintiffs,
13            v.                                         ORDER REGARDING MID-DISCOVERY
                                                         STATUS CONFERENCE, MODIFYING
14    COUNTY OF STANISLAUS, et al.,                      SCHEDULING ORDER, AND SETTING
                                                         STATUS CONFERENCE
15                       Defendants.
16

17          On May 11, 2021, the Court held a Mid-Discovery Status Conference. The parties address

18   the status of this case and their efforts to conduct discovery to date.

19          As discussed at the conference, IT IS HEREBY ORDERED that:

20          1.      Plaintiffs may file a motion to compel and/or a motion for sanctions concerning
                    production of the section 827 juvenile case file without participating in an informal
21
                    discovery dispute conference. Any such motion shall comply with Local Rule 251
22
                    governing discovery motions. If Plaintiffs seek production of any documents
23
                    beyond the section 827 juvenile case file, they must comply with the Scheduling
24
                    Order’s requirements regarding an informal discovery conference and obtain
25
                    permission from the Court before filing their motion;
26
            2.      At the conference, counsel for Plaintiffs and Defendants stipulated on the record
27
                    pursuant to Federal Rule of Civil Procedure 30(a) that each party may take a total
28
                                                         1
 1                      of fifteen depositions. If either party seeks to increase the total number of

 2                      depositions under Rule 30(a) beyond this number, they shall meet and confer and

 3                      request an informal discovery dispute conference if they are unable to reach an

 4                      agreement;

 5             3.       Pursuant to the parties’ agreement, the Scheduling Order (ECF No. 39) is modified
                        as follows:
 6

 7                  Event                     Deadline/Date

 8     Nonexpert Discovery Cutoff             December 10, 2021
 9
       Expert Disclosure                      January 14, 2022
10
       Rebuttal Expert Disclosure             February 11, 2022
11

12     Expert Discovery Cutoff                March 18, 2022

13     Dispositive Motion Filing
                                              May 13, 2022
14     Deadline

15     Pretrial Conference                    October 24, 2022, 1:30 PM, Courtroom 5 (DAD)
16
       Trial                                  Not Set
17
                        All other terms and conditions of the Scheduling Order (ECF No. 39) remain in
18
                        full force and effect. If any further extensions are needed, the parties may file a
19
                        stipulation supported by good cause or may file a notice describing their dispute;
20
               4.       The Court sets a further status conference for November 15, 2021, at 10:00 AM
21
                        in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. To
22                      participate telephonically, each party is directed to use the following dial-in
23                      number and passcode: 1-888-251-2909; passcode 1024453. The parties shall file a
24                      joint status report one full week prior to the conference; and
25   ////
26   ///

27   ////

28   ///
                                                            2
 1        5.    No later than August 6, 2021, the parties shall jointly contact Courtroom Deputy

 2              Michelle Rooney by email at mrooney@caed.uscourts.gov regarding their

 3              settlement plans and whether they would like the Court to schedule a settlement

 4              conference.

 5
     IT IS SO ORDERED.
 6

 7     Dated:   May 11, 2021                             /s/
                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
